              Case1:19-cv-01897-ELH
             Case  1:19-cv-01897-JMC Document
                                      Document1-1
                                               2 Filed
                                                  Filed06/27/19
                                                        06/27/19 Page
                                                                  Page11ofof33



JAMES EDWARDS                                   *      IN THE
2369 Boston Street
Baltimore, MD 21224                             *      CIRCUIT COURT

                 Plaintiff                      *      FOR

        v.                                      *      BALTIMORE CITY

MARCUS JOSEPH LASARKO                           *
75 Lee Street
Stewartstown, PA 17363                          *      CASE NO.:

                 Defendant                      *

*       *        *        *         *   *       *      *       *       *       *       *       *

                                            COMPLAINT

        NOW COMES James Edwards, Plaintiff, by and through his attorneys Timothy J. Capurso

and Gordon Feinblatt LLC, and hereby sues Marcus Joseph Lasarko, Defendant, and, in support

thereof, states as follows:

        1.       On or about September 11, 2016 at approximately 5:24 p.m., Plaintiff was operating

a motor vehicle, traveling on East Pratt Street, at or near its intersection with South Calvert Street,

in Baltimore City, Maryland.

        2.       At the same time and approximate location, Defendant was operating a motor

vehicle, traveling directly behind Plaintiff.

        3.       Given the traffic conditions then and there existing, Plaintiff slowed his vehicle to

a stop at which time Defendant, who failed to pay proper time and attention to the roadway, caused

his vehicle to rear-end the vehicle operated by Plaintiff.




6971198.1 40430/132686 04/26/2019
              Case1:19-cv-01897-ELH
             Case  1:19-cv-01897-JMC Document
                                      Document1-1
                                               2 Filed
                                                  Filed06/27/19
                                                        06/27/19 Page
                                                                  Page22ofof33




        4.       Based upon information and belief, Defendant was intoxicated at the time of the

collision.

        5.       As a result of the aforementioned collision, Plaintiff's vehicle was propelled into

the vehicle in front of him.

        6.       Following the collision, Defendant attempted to flee the scene, but was identified.

        7.       Plaintiff in no way caused or contributed to the accident in question.

        8.       Defendant owed a duty of ordinary and reasonable care to Plaintiff, and breached

said duty of care by: (a) failing to avoid a collision with Plaintiff's vehicle; (b) failing to pay proper

time and attention to the roadway; (c) failing to reduce his speed to avoid a collision; (d) failing to

maintain an appropriate following distance; (e) driving or attempted to drive a motor vehicle while

under the influence of alcohol; (f) fleeing or attempting to flee the scene of an accident; (g) in other

respects was careless, reckless, and/or negligent.

        9.       As a direct and proximate result of Defendant’s negligence, Plaintiff suffered

severe and possibly permanent physical injuries, pain and suffering, psychological harm, and other

damages.

        10.      Plaintiff further avers that all of his injuries, losses, and damages, past, present, and

prospective, are due solely to and by reason of the negligence on the part of Defendant, without

any negligence or want of due care on the part of Plaintiff, directly or indirectly thereunto

contributing.




6971198.1 40430/132686 04/26/2019
            Case1:19-cv-01897-ELH
           Case  1:19-cv-01897-JMC Document
                                    Document1-1
                                             2 Filed
                                                Filed06/27/19
                                                      06/27/19 Page
                                                                Page33ofof33



        WHEREFORE, Plaintiff James Edwards sues Defendant Marcus Lasarko, and claims

damages in in excess of Seventy-Five Thousand Dollars ($75,000.00).




                                          Timothy J. Capurso
                                          Client Protection Fund ID: 9712160106
                                          Gordon Feinblatt LLC
                                          233 E. Redwood Street, 4th Floor
                                          Baltimore, Maryland 21202
                                          Tele: (410) 576-4110
                                          Fax: (410) 576-4034
                                          tcapurso@gfrlaw.com

                                          Attorneys for Plaintiff




6971198.1 40430/132686 04/26/2019
